NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                        2009-1123
                                 (Serial No. 10/372,807)




                             IN RE RAYMOND R. RIVERA
                              and CARL D. NEUBURGER




      Bryan P. Collins, Pillsbury Winthrop Shaw Pittman LLP, of McLean, Virginia,
argued for appellants. With him on the brief was Emily T. Bell.

        Sydney O. Johnson, Jr., Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Arlington, Virginia, argued for the Director of the United
States Patent and Trademark Office. With him on the brief were Raymond T. Chen,
Solicitor, and Robert J. McManus, Associate Solicitor.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-1123
                              (Serial No. 10/372,807)




                           IN RE RAYMOND R. RIVERA
                            and CARL D. NEUBURGER,




                                  Judgment


ON APPEAL from the       United States Patent and Trademark Office,
                         Board of Patent Appeals and Interferences

in CASE NO(S).           10/372,807

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, CLEVENGER and SCHALL, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.



                                         ENTERED BY ORDER OF THE COURT




DATED August 11, 2009                     /s/ Jan Horbaly
                                         Jan Horbaly, Clerk